State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: January 19, 2017                   D-14-17
___________________________________

In the Matter of KATHERINE A.
   SUPLEE, an Attorney.                     MEMORANDUM AND ORDER
                                                   ON MOTION
(Attorney Registration No. 1923192)
___________________________________

Calendar Date:   January 11, 2017

Before:   Egan Jr., J.P., Lynch, Rose, Clark and Aarons, JJ.

                             __________


     Katherine A. Suplee, Union, New Jersey, pro se.

      Monica A. Duffy, Attorney Grievance Committee for the Third
Judicial Department, Albany, for Attorney Grievance Committee for
the Third Judicial Department.
                           __________


Per Curiam.

      Katherine A. Suplee was admitted to practice by this Court
in 1984 and lists a business address in Union, New Jersey with
the Office of Court Administration. Suplee now seeks leave to
resign from the New York bar for nondisciplinary reasons (see
Uniform Rules for Attorney Disciplinary Matters [22 NYCRR]
§ 1240.22 [a]). The Attorney Grievance Committee for the Third
Judicial Department (hereinafter AGC) opposes Suplee's
application due to its improper form.

      In support of her application to resign, Suplee submitted a
"certification" indicating that the facts therein were certified
as true. Suplee also acknowledged that false statements in her
certification could subject her to punishment. Accordingly,
although Suplee's application is defective inasmuch as it is not
in affidavit form (see Uniform Rules for Attorney Disciplinary
Matters [22 NYCRR] § 1240.22 [a] [1]; Rules of App Div, 3d Dept
[22 NYCRR] § 806.22 [a]), we will exercise our discretion to
excuse such defect under the circumstances presented (see Matter
                              -2-                  D-14-17

of Lamson, ___ AD3d ___ [decided herewith]).

      Turning to the merits, we note that AGC does not
substantively oppose the application. Accordingly, upon reading
the certification of Suplee dated September 26, 2016, and upon
reading the correspondence in response by AGC's Chief Attorney,
and having determined that Suplee is eligible to resign for
nondisciplinary reasons, we grant her application and accept her
resignation.

     Egan Jr., J.P., Lynch, Rose, Clark and Aarons, JJ., concur.



      ORDERED that Katherine A. Suplee's application to resign is
granted and her nondisciplinary resignation is accepted; and it
is further

      ORDERED that Katherine A. Suplee's name is hereby stricken
from the roll of attorneys and counselors-at-law of the State of
New York, effective immediately, and until further order of this
Court (see generally Uniform Rules for Attorney Disciplinary
Matters [22 NYCRR] § 1240.22 [b]); and it is further

      ORDERED that Katherine A. Suplee shall, within 30 days of
the date of this decision, surrender to the Office of Court
Administration any Attorney Secure Pass issued to her.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court